[Cite as Ostanek v. Ostanek, 2022-Ohio-2197.]



               IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                  LAKE COUNTY

JULIA M. OSTANEK,                                  CASE NO. 2019-L-140

                Plaintiff-Appellee,
                                                   Civil Appeal from the
        -v-                                        Court of Common Pleas,
                                                   Domestic Relations Division
GREGORY F. OSTANEK,

                Defendant-Appellant.               Trial Court No. 2000 DR 000178


                                                OPINION

                                     Decided: June 27, 2022
                                 Judgment: Reversed; remanded.


R. Russell Kubyn, Kubyn & Ghaster, 8373 Mentor Avenue, Mentor, OH 44060 (For
Plaintiff-Appellee).

Kenneth J. Cahill, Dworken & Bernstein Co., LPA, 60 South Park Place, Painesville, OH
44077 (For Defendant-Appellant).


THOMAS R. WRIGHT, P.J.

        {¶1}    Appellant, Gregory F. Ostanek, has appealed the October 15, 2019

judgment entry denying his Civ.R. 60(B) motion to vacate a January 22, 2013 domestic

relations order. This matter is presently before this court on remand from the Supreme

Court of Ohio. The judgment is reversed, and the matter is remanded to the trial court for

further proceedings.

        {¶2}    Gregory’s 23-year marriage to appellee, Julia M. Ostanek, ended in divorce

on October 17, 2001. On the judgment entry of divorce, which had been prepared by

Julia’s counsel, the address listed for Gregory was his mother’s address at 2250
Greenridge Drive in Wickliffe, Ohio. The court clerk served the divorce decree on Gregory

at his mother’s address. Gregory used his mother’s address because he had moved out

of the marital home, which was located at 2597 Townline Road in Madison, Ohio, and

was relocating to the Washington, D.C. area. Julia lived in the marital home on Townline

Road until the Ostaneks sold it in late 2001 as ordered by the divorce decree.

       {¶3}   In stipulations incorporated into the divorce decree, the Ostaneks agreed

that Gregory’s pension with the Federal Employees Retirement System “shall be divided

50/50 with the court reserving jurisdiction to issue a QDRO [qualified domestic relations

order] if/when the law changes.”

       {¶4}   Federal law requires the Office of Personnel Management (“OPM”), which

administers the Federal Employees Retirement System (“FERS”), to abide by the terms

of a state court’s divorce decree providing for federal retirement benefits to be paid to a

former spouse. 5 U.S.C. 8461, 8345(j)(1). See also 5 C.F.R. 838.101(a)(1); 57 Fed.Reg.

33570, 33575 (eff. Aug. 28, 1992). OPM’s regulations require a former spouse seeking

eligibility for a court-awarded portion of a federal employee’s retirement benefits to submit

“[a] certified copy of the court order acceptable for processing [‘COAP’] that is directed at

employee annuity[.]”     5 C.F.R. 838.221(a)-(b)(1); 57 Fed.Reg. 33578.           The OPM

regulations further provide that “[i]n executing court orders under [5 C.F.R. 838.101], OPM

must honor the clear instructions of the court.        Instructions must be specific and

unambiguous. OPM will not supply missing provisions, interpret ambiguous language, or

clarify the court’s intent by researching individual State laws.” 5 C.F.R. 838.101(a)(2).

       {¶5}   On January 10, 2013, the trial court received a proposed order meant to

qualify as a COAP under the federal regulations. The proposed order had been prepared

                                             2

Case No. 2019-L-140
by a company called QDRO Group (then known as QDRO Consultants) exclusively at the

direction of Julia's counsel—the same attorney who represented Julia in the divorce

action—because Gregory was planning to retire the next month. The proposed order was

not signed by Gregory or his counsel but indicated that Gregory had been “served per

attached.” The certificate of service attached to the proposed order stated that Julia’s

counsel had mailed a copy to Gregory at the former marital home on Townline Road.

       {¶6}   Among other things, the proposed order directed OPM to pay Julia 50

percent of the marital portion of Gregory’s monthly retirement benefit, with the marital

portion calculated by the coverture method, i.e., multiplying the monthly benefit amount

“by a fraction, the numerator of which is the total number of months of Creditable Service

earned by the Employee during the marriage (from February 25, 1978 to April 23, 2001)

and the denominator of which is the total number of months of the Employee’s Creditable

Service accrued under the Federal Employees Retirement System.” The proposed order

also required OPM to provide Julia a survivor annuity “equal to a pro-rata share” and for

Julia and Gregory to divide equally the costs of that annuity.

       {¶7}   The trial court adopted and signed the order, and the clerk filed it on January

22, 2013. The court did not direct the clerk to serve the order on Gregory, nor is there an

entry on the docket indicating that the clerk served it on him.

       {¶8}   Gregory retired on January 31, 2013. A few months later, he received a

booklet from OPM showing that Julia was receiving $2,065—45 percent—of his monthly

retirement benefit. Gregory asked OPM to provide him with a copy of the court order that

was affecting the division of his pension. OPM provided him only with a court order

related to child support for a son who was a minor at the time of the divorce. Gregory

                                             3

Case No. 2019-L-140
was never made aware by OPM that they were utilizing the 2013 COAP. Gregory

contacted OPM multiple times but was unsuccessful in changing the apportionment of his

retirement benefit.

       {¶9}   Gregory was first made aware of the 2013 COAP during the first week of

January 2018 after retaining local counsel. On April 5, 2018, he filed a motion to vacate

the COAP pursuant to Civ.R. 60(B)(5). Gregory averred, inter alia, that he never saw the

proposed order prior to its filing; that he had not lived at the former marital home on

Townline Road in over eleven years; that Julia knew he lived in Washington, D.C.; that

he had only recently received a copy of the COAP when he contacted his present counsel;

and that Julia was receiving approximately $1,300 more a month than the parties had

contemplated when they settled the divorce action in 2001.

       {¶10} While his Civ.R. 60(B)(5) motion was pending, Gregory contacted his

representative in Congress about the issue. After the Congressman inquired into the

matter, OPM determined that it had been overpaying Julia. OPM reimbursed Gregory

$58,379.32 and began recouping the overpayment from Julia’s monthly payment.

However, OPM also required Gregory to repay $18,542 as the cost of providing the

survivor annuity from 2013 to 2018 and notified Gregory that going forward, he and Julia

would equally share the cost of that benefit. Gregory asked OPM to reconsider this

decision, but his request had not been resolved by OPM as of February 25, 2019 (the

date of the hearing on the motion to vacate).

       {¶11} Julia did not appear for the hearing before the magistrate. Testimony was

given by Gregory and by Brian Hogan of QDRO Group. The magistrate found that the

motion to vacate was not well taken because Gregory had failed to file it within a

                                            4

Case No. 2019-L-140
reasonable time as required by Civ.R. 60(B)(5). The trial court adopted that determination

and also ruled that the COAP was not inconsistent with the divorce decree. The court

therefore denied the motion to vacate.

       {¶12} Gregory appealed and advanced two assignments of error:

              [1.] The trial court committed prejudicial error denying
              defendant-appellant, Gregory F. Ostanek’s motion to vacate
              pursuant to Civ.R. 60(B)(5) upon its opinion that defendant-
              appellant was not denied due process since appellant failed
              to cooperate as to the execution of the paperwork necessary
              for the division of the pension.

              [2.] The trial court committed prejudicial error denying
              appellant’s objection by finding that it was proper that
              appellant pay for one-half (1/2) the survivorship expense and
              that it was proper use [sic] the coverture method as required
              in the “COAP” even though the judgment entry of divorce did
              not address these issues.

       {¶13} On our initial review, this court found merit with a portion of Gregory’s

second assigned error and overruled his first assigned error as moot. Specifically, we

held: “The trial court did not err in approving a COAP that utilized the ‘traditional coverture’

method of calculating Gregory’s monthly annuity. The trial court did err, however, in

approving a COAP that granted Julia a survivor annuity and in apportioning half the cost

to Gregory. Because this renders the COAP void, the timeliness requirement of Civ.R.

60(B)(5) is irrelevant.” Ostanek v. Ostanek, 2020-Ohio-3930, 156 N.E.3d 932, ¶ 53 (11th

Dist.), rev’d, 166 Ohio St.3d 1, 2021-Ohio-2319, 181 N.E.3d 1162.

       {¶14} The Supreme Court of Ohio accepted Julia’s discretionary appeal on the

following proposition of law:

              Although Ohio Revised Code Section 3105.171(I) provides
              that property divisions in a domestic relations matter are not
              subject to further modifications with delineated exceptions, a
              trial court is not divested of subject-matter jurisdiction relative
                                               5

Case No. 2019-L-140
              thereto and, if the trial court errs in violating or exceeding that
              limitation, the resulting order or judgment is, at most, voidable,
              not void ab initio.

Ostanek, 2021-Ohio-2319, at ¶ 19. The Supreme Court agreed with the proposition of

law, concluding that “because the domestic-relations court had subject-matter jurisdiction

to issue the order, any error in its exercising its jurisdiction in violation of R.C. 3105.171(I)

rendered the order voidable, not void.” Id. at ¶ 6. For this reason, the Supreme Court

reversed our judgment “to the extent [we] determined that the trial court’s order was void”

and remanded the cause for this court to review the first assigned error, which we had

previously declined to address as moot. Id.

       {¶15} Under his first assigned error, Gregory argues the trial court erred in

denying his Civ.R. 60(B)(5) motion for relief from judgment.

       {¶16} “[T]he determination of whether relief from judgment should be granted is

addressed to the sound discretion of the trial court, and the court’s ruling will not be

disturbed on appeal absent an abuse of discretion. An abuse of discretion implies that

the trial court’s attitude was unreasonable, unconscionable, or arbitrary.”              Classic

Oldsmobile, Inc. v. 21st Century Painting, Inc., 11th Dist. Lake No. 98-L-040, 1999 WL

545750, *3 (Feb. 12, 1999), citing Griffey v. Rajan, 33 Ohio St.3d 75, 77, 514 N.E.2d 1122

(1987).

       {¶17} To prevail on a Civ.R. 60(B) motion, the movant must show that (1) he or

she has a meritorious claim or defense to present if relief is granted; (2) he or she is

entitled to relief under one of the grounds set forth under Civ.R. 60(B)(1) through (5); and

(3) the motion is made within a reasonable time, and, where relief is sought under Civ.R.

60(B)(1), (2), or (3), not more than one year after the judgment, order, or proceeding was

                                               6

Case No. 2019-L-140
entered. GTE Automatic Elec. Inc. v. ARC Indus., Inc., 47 Ohio St.2d 146, 351 N.E.2d

113 (1976), paragraph two of the syllabus.

       {¶18} Regarding the first prong of the GTE test, “the burden on the party seeking

relief from judgment is only to allege operative facts, of sufficient evidentiary quality, which

would constitute a meritorious defense if found to be true.” (Emphasis sic.) Classic

Oldsmobile at *3, citing Fouts v. Weiss-Carson, 77 Ohio App.3d 563, 565, 602 N.E.2d

1231 (11th Dist.1991).

       {¶19} Pursuant to R.C. 3105.171(I), “A division or disbursement of property or a

distributive award made under this section is not subject to future modification by the court

except upon the express written consent or agreement to the modification by both

spouses.” (Emphasis added.) Gregory argued before the trial court that the COAP is

inconsistent with and a modification of the divorce decree, which occurred not only without

his consent or agreement, but without notice to him and an opportunity to be heard. In

his affidavit attached to his motion, Gregory averred that he never saw the proposed order

and that Julia is receiving approximately $1,300 more each month than the parties had

contemplated when they settled the divorce action in 2001. Accordingly, Gregory has

alleged a meritorious defense under the first prong of the GTE test.

       {¶20} As to the second prong of the GTE test, Gregory sought relief from judgment

pursuant to the general provision of Civ.R. 60(B)(5): “any other reason justifying relief

from the judgment.” “Civ.R. 60(B)(5) may be invoked only in extraordinary and unusual

circumstances when the needs of justice demand.” (Citation omitted.) Ohio Cas. Ins. Co.

v. Valaitis, 11th Dist. Lake No. 2011-L-062, 2012-Ohio-2561, ¶ 29. Civ.R. 60(B)(5) is

properly used to vacate a judgment entered without notice to a party. E.g., Nichols v.

                                               7

Case No. 2019-L-140
Sidney Motors, 61 Ohio App.3d 590, 591, 573 N.E.2d 701 (9th Dist.1988), citing Steadley

v. Montanya, 67 Ohio St.2d 297, 423 N.E.2d 851 (1981) (“The Ohio Supreme Court has

consistently held that when a party has not been notified of the entry of a judgment and

the time for appeal elapses because there is a lack of notice, such party is entitled to relief

from that judgment.”) and quoting Moldovan v. Cuyahoga Cty. Welfare Dept., 25 Ohio

St.3d 293, 296, 496 N.E.2d 466 (1986) (“‘* * * [W]e find that failure to give reasonable

notice of final appealable orders is a denial of the right to legal redress of injuries created

by Section 16, Article I of the Ohio Constitution in all pending and future cases. * * *’”);

see also Baek v. Cincinnati, 43 Ohio App.3d 158, 539 N.E.2d 1149 (1st Dist.1988) (“the

city’s substantiated assertion that it was deprived of its right to appeal by the trial court’s

failure to give reasonable notice of the entry of judgment against it gives rise to a valid

claim of entitlement to relief under Civ.R. 60(B)(5)”).

       {¶21} As grounds, Gregory contends he was denied his fundamental right to due

process with respect to the division of his pension because he was never served with the

COAP by Julia’s counsel or the trial court.

       {¶22} Civ.R. 5 requires pleadings (other than the original complaint) and other

papers to be served on an opposing party’s attorney or the opposing party if he or she is

not represented by counsel. Civ.R. 5(A) and B(1). See also Smith v. Hilt, 2016-Ohio-

7340, 72 N.E.3d 1108, ¶ 19-20 (6th Dist.) (holding that a proposed consent judgment

entry was required to be served because it was a “written notice, * * * demand, offer of

judgment, [or] similar paper” as provided in Civ.R. 5(A)). When service is made by mail,

it must be sent to the person’s last known address. Civ.R. 5(B)(2)(c). And Civ.R.

5(B)(2)(e) permits service to be made by “leaving it with the clerk of court if the person

                                              8

Case No. 2019-L-140
has no known address.” Julia’s attorney did not comply with any of these provisions. At

oral argument, Julia’s counsel explained that he had used the Townline Road address

because that was the address listed for Gregory on the court docket from twelve years

earlier.   Nonetheless, he had a copy of the divorce decree—which both listed the

Greenridge Drive address for Gregory on the first page and ordered the sale of the

Townline Road home—that he provided to the QDRO Group when he asked it to draft the

COAP in 2012. Additionally, the unrebutted evidence presented in this case shows that

Julia knew that the Townline Road property had been sold and that Gregory had moved

to Washington, D.C. in 2001. And although counsel faulted Gregory for failing to update

his address on file with the court, Gregory had caused the divorce decree to be mailed to

the Greenridge Drive address, where his mother still lived in 2013.

       {¶23} In its entry, the trial court wrote that “the last address provided by [Gregory]

in the instant case was given by him as ‘2597 Townline Rd., Perry OH’ in a status affidavit

he signed April 23, 2001. There are no further status affidavits of [Gregory] in the case

record or any change of address from him.” However, the divorce decree was entered

six months later, was prepared by Julia’s counsel, listed Gregory’s address as his

mother’s address, and was served on him by the clerk at his mother’s address. Further,

the trial court did not direct the clerk to serve the COAP on Gregory, and there is not an

entry on the docket indicating that the clerk served the COAP on Gregory. See Civ.R.

58(B) (“When the court signs a judgment, the court shall endorse thereon a direction to

the clerk to serve upon all parties not in default for failure to appear notice of the judgment

and its date of entry upon the journal”).

       {¶24} Also in its entry, the trial court wrote:

                                              9

Case No. 2019-L-140
             The Defendant argues it made more sense for the Plaintiff to
             prepare the COAP for receipt of future pension monies.
             However, said argument absolves the Defendant from any
             responsibility of cooperation with the Plaintiff as to the
             execution of the paperwork necessary for his pension division.
             Said argument flies in the face of the court order which
             mandated the parties’ cooperation with each other. Further,
             this Judge does not concur with the Defendant’s argument. It
             is the individual whose pension is to be divided who has the
             superior financial interest in following through with the
             COAP’s preparation and implementation by OPM.

      {¶25} In view of OPM’s regulations, however, the court’s position on this issue is

unsupported. The burden is on the former spouse, not the employee, to follow through

with the COAP’s preparation and implementation: “A former spouse (personally or

through a representative) must apply in writing to be eligible for a court-awarded portion

of an employee annuity. No special form is required. The application letter must be

accompanied by—(1) A certified copy of the [COAP] that is directed at employee annuity;

* * *.” 5 C.F.R. 838.221(a)-(b); 57 Fed.Reg. 33578. Additionally, due to the lack of proper

service or any notice to Gregory, he was not provided an opportunity to cooperate with

Julia as to the preparation and implementation of the COAP.

      {¶26} For these reasons, we conclude Gregory has satisfied the second prong of

the GTE test by alleging operative facts demonstrating extraordinary and unusual

circumstances as grounds for relief. Gregory was not provided notice or an opportunity

to be heard on the proposed order that ultimately divided his federal pension with Julia.

      {¶27} Finally, we conclude Gregory has satisfied the third prong of the GTE test

by filing his motion within a reasonable time. As stated above, the burden was on Julia

to prepare and implement the COAP any time after the divorce decree was entered on

October 17, 2001. When she finally did so in January 2013, Gregory was not properly

                                            10

Case No. 2019-L-140
served by Julia’s counsel or by the court. Upon Gregory’s multiple inquiries to OPM, he

was not provided with or made aware of the 2013 COAP but was instead provided with

an outdated child support order. He was finally made aware of the COAP in January

2018 when his newly retained counsel obtained a copy from the court. Within three

months, on April 5, 2018, Gregory had filed his motion to vacate the COAP. Under these

circumstances, we disagree with the trial court’s conclusion that dismissal of his motion

is warranted due to “his own indifference and inaction over 17 years.” Gregory was not

indifferent and took various actions over the years in his attempt to learn of any relevant

court order that had apportioned his retirement benefits. Gregory’s motion was filed within

a reasonable time after learning of the existence of the COAP.

       {¶28} Because Gregory alleged a meritorious claim or defense under R.C.

3105.171(I), is entitled to relief under Civ.R. 60(B)(5), and filed the motion within a

reasonable time, the trial court abused its discretion when denying his motion to vacate

the 2013 COAP. Accordingly, Gregory’s first assigned error has merit.

       {¶29} The judgment of the Lake County Court of Common Pleas, Domestic

Relations Division, is reversed.     This matter is remanded for further proceedings

consistent with this opinion.



MATT LYNCH, J.,

JOHN J. EKLUND, J.,

concur.




                                            11

Case No. 2019-L-140